— Judgment of the Supreme Court, New York County (Carol Berkman, J.), rendered on January 22, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree and sentencing him to four years to life in prison, unanimously affirmed.
We find no basis to set aside defendant’s plea. No motion to suppress evidence was made in Supreme Court and the facts now alleged by defendant, i.e., that he was arrested in the home of his friend without a warrant, present no basis for concluding that counsel’s failure to make such a motion constituted ineffective assistance of counsel. Defendant’s bare allegation that unidentified Brady materials were withheld is insufficient to invoke further inquiry. As defendant pled guilty, he was not entitled to Rosario disclosure. The record reveals that an interpreter was present at defendant’s arraignment. Finally, the record demonstrates that defendant was afforded vigorous and effective representation. Concur— Carro, J. P., Milonas, Rosenberger and Ellerin, JJ.